Order entered October ~-~, 2012




                                            In The




                                     No. 05-12-00682-CR

                           JAMESHA LYNNE LEWIS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F02-71639-M

                                           ORDER

       The Court GRANTS appellant’s October 11, 2012 motion to extend time to file her brief.

We ORDER the appellant’s brief received on October 11, 2012 filed as of the date of this order.




                                                    DAVID L. BRIDGES
                                                    JUSTICE